Citation Nr: 1025264	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  09-21 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska


THE ISSUES

1.  Propriety of a November 1, 2009, reduction of an 80 percent 
rating for bilateral hearing loss.

2.  Entitlement to a total disability rating due to individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J.B. Freeman, Associate Counsel




INTRODUCTION

The appellant served on active duty from October 1943 to January 
1946.  

The matter of entitlement to TDIU comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 2008 rating 
decision of the RO in Lincoln, Nebraska.  The issue of the 
propriety of a reduction in the 80 percent disability rating for 
bilateral hearing loss comes to the Board from a July 2009 rating 
decision.  This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appellant in his March 2010 Form 9 raised a claim for 
an increased rating for bilateral hearing loss.  This 
claim has not been addressed by the the Agency of Original 
Jurisdiction (AOJ).  Therefore, the Board does not have 
jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further action 
is required.


REMAND

In connection with the rating reduction issue, the Veteran was 
provided a VA examination in February 2009.  Moreover, the 
February 2009 VA examiner when analyzing the current severity of 
the Veteran's bilateral hearing loss as compared to its severity 
at the time of a September 2007 VA examination and a subsequent 
February 2008 audiological examination.  However, while the 
February 2008 VA audiological treatment record makes reference to 
a revised audiogram that could be found on the "Audiogram 
Display in Tools Menu," VA treatment records associated with the 
claims files do not contain this audiogram.  Therefore, since 
this audiogram is clearly relevant to the question on appeal, the 
Board finds that a remand to obtain it is required.  See 
38 U.S.C.A. § 5103A(b) (West 2002); Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (holding that VA medical records are deemed to be 
constructively of record in proceedings before the Board). 

With respect to the appellant's TDIU claim, the Veteran alleges 
that his service-connected disabilities, including bilateral 
hearing loss, preclude him from obtaining gainful employment.  
The reduction in the bilateral hearing loss disability rating 
affects which standard, schedular or extraschedular, is to be 
applied in considering the TDIU claim.  The Board finds that the 
issue of the propriety of the reduction of the bilateral hearing 
loss disability rating and his TDIU claim are inextricably 
intertwined.  Thus, a Board decision as to TDIU at this time 
would be premature.  See Parker v. Brown, 7 Vet. App. 116 (1994); 
Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 
"inextricably intertwined" when they are so closely tied 
together that a final Board decision cannot be rendered unless 
both are adjudicated).

Accordingly, the appeal is REMANDED to the RO for the following 
actions:

1.	The RO should obtain the VA audiogram results 
from February 2008.  Efforts to obtain the 
requested records should be ended only if it 
is concluded that the records sought do not 
exist or that further efforts to obtain those 
records would be futile.  All actions to 
obtain the requested records should be 
documented fully in the claims file.  Because 
these are Federal records, if they cannot be 
located or no such records exist, a 
memorandum of unavailability must be 
associated with the claims file and the 
Veteran should be provided with a copy of 
that memorandum.

2.	After undertaking the above development, the 
RO should provide the Veteran with updated 
Veterans Claims Assistance Act of 2000 (VCAA) 
notice in accordance with the United States 
Court of Appeals for Veterans Claims (Court) 
holding in Dingess v. Nicholson, 
19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5103, 
5103A (West 2002); and 38 C.F.R. § 3.159 
(2009). 

3.	Then, the RO should readjudicate the claims 
on the merits.  If any of the benefits sought 
are not granted, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
NEIL T. WERNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

